Citation Nr: 0424112	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  04-23 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to March 
1960.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 RO decision, which denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  


REMAND

On VA Form 9, Appeal to Board of Veterans' Appeals, received 
by the RO in June 2004, the veteran requested a desire to 
appear at a hearing before a Veterans Law Judge in 
Washington, D.C.  He was thereafter notified of a hearing 
scheduled in September 2004.  However, in a statement 
received by the RO and forwarded to the offices of the Board 
in August 2004, the veteran requested a personal hearing at 
the RO, either via a videoconference conducted by a Veterans 
Law Judge or before a traveling Veterans Law Judge, in lieu 
of the scheduled in-person hearing in Washington, D.C.  In 
order to comply with due process, this request must be 
honored.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should contact the veteran to 
clarify whether he desires a 
videoconference hearing at the RO before 
a Veterans Law Judge sitting in 
Washington, D.C. or whether he desires a 
hearing at the RO before a traveling 
Veterans Law Judge.  The RO should 
schedule the veteran for a hearing 
according to his wishes and thereafter 
return the claims file to the Board.  

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



